Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
This application is in condition for allowance except for the presence of claims 71-78 directed to an invention non-elected without traverse.  Accordingly, claims 71-78 have been cancelled.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: it is noted that Shoseyov (WO 2015/068160) clearly suggests the use of the resilin materials for use in footwear (as noted on page 40 line 11) and teaches the material in foam form (page 41 lines 17-18), Shoseyov fails to teach the combination of the foam material and a polar nonaqueous solvent, it is noted that any mention of a polar nonaqueous solution is on page 57, line 3 which is directed towards an embodiment directed towards a membrane not a foam and therefore Shoseyov does not teach the combination of a solid resilin material comprising cross-linked recombinant resilin with a polar nonaqueous solvent in a foam or cushioning material and therefore it would not have been obvious to replace an elastomeric/cushioning/supportive midsole of Wawrousek with a membrane material.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).   Other useful information can be obtained at the PTO Home Page at www.uspto.gov.
In order to avoid potential delays, Technology Center 3700 is encouraging FAXing of responses to Office Actions directly into the Center at (571)273-8300 (FORMAL FAXES ONLY).  Please identify Examiner Marie Bays of Art Unit 3732 at the top of your cover sheet.

	/MARIE D BAYS/               Primary Examiner, Art Unit 3732